Appeal from a judgment of the Supreme Court (McGill, J.), entered November 22, 1999 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a tier II disciplinary determination that found him guilty of violating the prison disciplinary rules that prohibit inmates from performing an unhygienic act and disobeying a direct order. The charges stemmed from petition*1007er’s conduct of spitting on the floor and on the locking mechanism of a cage where correction officers perform pat frisk searches.
Initially, we decline to interfere with the review officer’s classification of the charges against petitioner as a tier II violation rather than a tier I violation (see, Matter of Gittens v Senkowski, 165 AD2d 937, 938; see also, 7 NYCRR 251-2.2). Furthermore, we reject petitioner’s contention that the misbehavior report was insufficient to provide him adequate notice to enable him to prepare a defense. Significantly, the misbehavior report sufficiently identified the date, time and location of the incident forming the basis of the instant charge. Moreover, it was not required that the report “itemize in evidentiary detail all aspects of the case” (Matter of Davis v Coughlin, 200 AD2d 904, 905; see, Matter of LaBounty v Goord, 245 AD2d 675, 676, appeal dismissed 91 NY2d 1002). Petitioner’s remaining contentions, including his challenge to the timeliness of the hearing and claim of Hearing Officer bias, have been reviewed and found to be without merit.
Crew III, J. P., Peters, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.